PER CURIAM.
By a clear preponderance of proof plaintiff has shown that he bought a certain baby carriage of the F. A. Whitney Company, and that, through an error, said earrriage was delivered to defendant, from whom plaintiff has duly demanded the carriage; but defendant refuses to give it to plaintiff, claiming that it was one that had been bought by defendant. Indeed, the court below itself stated that the only issue was as to the value of the carriage, thereby apparently conceding plaintiff’s title to the same. Judgment reversed, and new trial ordered, with costs to appellant to abide the event.